Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Premerlani (US 2018/0164362 ) in view of Masuda (US 2016/0325636)
Regarding claim 1, the combination teaches a power conversion device configured to execute power conversion between a vehicle and an external power supply or an external load, the power conversion device comprising:
a DC connector configured to transfer direct current power between the DC connector and an inlet of the vehicle;
a charging port configured to receive alternating current power from the external power supply;
a power supply port configured to output alternating current power to the external load;
a power conversion circuit that is a bidirectional power conversion circuit and configured to execute power conversion between the DC connector and the charging port and between the DC connector and the power supply port;
a switching circuit configured to execute switching to choose whether to electrically connect the power conversion circuit and the charging port or electrically connect the power conversion circuit and the power supply port; and
a control circuit configured to control the power conversion circuit and the switching circuit to selectively execute a charging operation or a power supply operation, the charging operation being an operation of converting alternating current power supplied from the external power supply via the charging port into direct current power by the power conversion circuit, outputting the direct current power from the DC connector, and charging the vehicle with the direct current power, the power supply operation being an operation of converting direct current power supplied from the vehicle via the DC connector into alternating current power by the power conversion circuit, outputting the alternating current power from the power supply port, and supplying the alternating current power to the external load (Please see the rejection of claim 6).
Regarding claim 3, the combination teaches wherein the control circuit is configured to use a voltage supplied from the vehicle via the DC connector as an operation voltage of the control circuit during execution of the power supply operation (see 0049, 0050, 0070 and 0083).
Regarding claim 6, Premerlani teaches a power transfer system (see Fig. 2) comprising:
a vehicle (see 10, Fig. 5); and 
a power conversion device configured to execute power conversion between the vehicle and an external power supply or an external load (see 34), the power conversion device including:
a DC connector configured to transfer direct current power between the DC connector and an inlet of the vehicle (see 60 Fig. 2);
a charging port configured to receive alternating current power from the external power supply (see 32, 0028, Fig. 2);
a power supply port configured to output alternating current power to the external load (see connection to load from 36, 0029, Fig. 2);
a power conversion circuit that is a bidirectional power conversion circuit and configured to execute power conversion between the DC connector and the charging port and between the DC connector and the power supply port (see 34 and 36, 0028 and 0029);
a switching circuit configured to execute switching to choose whether to electrically connect the power conversion circuit and the charging port or electrically connect the power conversion circuit and the power supply port (see 38 and 40 , 0029, Fig. 2); and
a control circuit (see 44) configured to control the power conversion circuit and the switching circuit to selectively execute a charging operation or a power supply operation, the charging operation being an operation of converting alternating current power supplied from the external power supply via the charging port into direct current power by the power conversion circuit, outputting the direct current power from the DC connector, and charging the vehicle with the direct current power, the power supply operation being an operation of converting direct current power supplied from the vehicle via the DC connector into alternating current power by the power conversion circuit, outputting the alternating current power from the power supply port, and supplying the alternating current power to the external load (see 0029 and 0030), 
However, Premerlani does not disclose wherein: the control circuit is configured to use a voltage supplied from the vehicle via the DC connector as an operation voltage of the control circuit during execution of the power supply operation (see 0029 and 0030); and
the vehicle includes a relay configured to output the operation voltage of the control circuit for execution of the power supply operation after detection of connection between the inlet and the DC connector.
Further, Masuda in the same filed teaches wherein: the control circuit is configured to use a voltage supplied from the vehicle via the DC connector as an operation voltage of the control (0049, 0050 and 0070) the vehicle includes a relay configured to output the operation voltage of the control circuit (0049, 0050 and 0070) after detection of connection between the inlet and the DC connector (see 0064) 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Premerlani with the teachings of Masuda by having the control circuit is configured to use a voltage supplied from the vehicle via the DC connector as an operation voltage of the control, the vehicle includes a relay configured to output the operation voltage of the control circuit after detection of connection between the inlet and the DC connector in order to provide increase power flow control during operations of power exchange that is needed during particular moments and should not be used outside of the normal   


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Premerlani (US 2018/0164362 ) and Masuda (US 20160325636) in further view of Fukuo (US 2011/0121780)

Regarding claim 4, The combination teaches the control circuit. 
Yet does not disclose wherein the control circuit is configured to use a voltage supplied from the external power supply via the charging port as an operation voltage of the control circuit during execution of the charging operation.
However, Fukuo in the same filed teaches that it is known to have a control circuit that is configured to use a voltage supplied from the external power supply via the charging port as an operation voltage of the control circuit during execution of the charging operation (see 11, 0004, Fig. 1).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified The combination with the teachings of Fukuo by having a control circuit that is configured to use a voltage supplied from the external power supply via the charging port as an operation voltage of the control circuit during execution of the charging operation in order to provide power to the controller regardless of the state of the vehicles battery state of charge or health.  


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Premerlani (US 2018/0164362 ) and Masuda (US 20160325636) in further view of Holland (US 8,922,049)

Regarding claim 5, The combination teaches  the system. 
Yet does not disclose an operator configured to receive a user's operation for selecting the charging operation or the power supply operation, wherein the control circuit is configured to control the switching circuit to electrically connect the charging port and the power conversion circuit until the operator receives the user's operation.
However, Holland; in the same filed teaches that it is known to have an operator configured to receive a user's operation for selecting the charging operation or the power supply operation, wherein the control circuit is configured to control the switching circuit to electrically connect the charging port and the power conversion circuit until the operator receives the user's operation (see 90, col 8 line 64- col 9 line 21).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified The combination with the teachings of Holland by having an operator configured to receive a user's operation for selecting the charging operation or the power supply operation, wherein the control circuit is configured to control the switching circuit to electrically connect the charging port and the power conversion circuit until the operator receives the user's operation in order to provide a user with control and selection as to indicate the desired flow of power. In other words, direct the flow of electricity to either the batteries for recharging or the charging receptacle for transmission through the power cable as stated by Holland


Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIM ORTIZ/           Examiner, Art Unit 2836